      Case 1:18-cv-08653-VEC-SDA Document 241 Filed 04/12/21 Page 1 of 10




U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 SWEIGERT                                            CIVIL CASE #:

 V.                                                  1:18-CV-08653-VEC

 GOODMAN                                             JUDGE VALERIE E. CAPRONI



              PLAINTIFF’S FIFTH RESPONSE TO ORDER ECF No. 218

Plaintiff now responds to the commandment “Plaintiff shall respond under oath to the following

interrogatories: a. Identify every statement made by Defendant that Plaintiff claims was

defamatory toward Plaintiff and, for each such statement, provide a citation to a specific

source.” (See ECF No. 208 for language). This is the FIFTH response to ECF no. 218.

Plaintiff reserves the right to submit follow-up pleadings on this matter until the deadline of

April 30, 2021.

That response is contained herein and are certified under the penalties of perjury as truthful. All

representations included herein are fair and accurate reproductions of the original sources.

A Certificate of Service appears on the LAST page of this pleading.

Signed this twelfth (4/12) day of April, 2021.

                                     Respectfully,




                                     D. Geo. Sweigert
                                                                    D. GEORGE SWEIGERT
                                                                     GENERAL DELIVERY
                                                                   NEVADA CITY, CA 95959
                                                       SPOLIATION-NOTICE@MAILBOX.ORG




                                                 1
    Case 1:18-cv-08653-VEC-SDA Document 241 Filed 04/12/21 Page 2 of 10




                                                              Statement no.40
                                                          (Defendant speaks to
                                                  Quinn Michaels and audience)
Comments made by the Defendant:




                                     2
Case 1:18-cv-08653-VEC-SDA Document 241 Filed 04/12/21 Page 3 of 10




              https://www.youtube.com/watch?v=p5dl2PZpk5o




                                   3
    Case 1:18-cv-08653-VEC-SDA Document 241 Filed 04/12/21 Page 4 of 10




                                                               Statement no.41
                                                           (Defendant speaks to
                                                   David Hawkins and audience)
Comments made by the Defendant:




                                     4
Case 1:18-cv-08653-VEC-SDA Document 241 Filed 04/12/21 Page 5 of 10




           See page 42 of Second Amended Complaint (ECF no. 88)




                                    5
    Case 1:18-cv-08653-VEC-SDA Document 241 Filed 04/12/21 Page 6 of 10




                                                                Statement no.42
                                                           (Defendant speaks to
                                               Brian Vukadinovich and audience)

Comments made by Defendant:




                                     6
Case 1:18-cv-08653-VEC-SDA Document 241 Filed 04/12/21 Page 7 of 10




                                 7
    Case 1:18-cv-08653-VEC-SDA Document 241 Filed 04/12/21 Page 8 of 10




                                                                Statement no.43
                                                           (Defendant speaks to
                                               Brian Vukadinovich and audience)

Comments made by Defendant:




                                     8
Case 1:18-cv-08653-VEC-SDA Document 241 Filed 04/12/21 Page 9 of 10




    https://trackingmeroz.files.wordpress.com/2019/03/rds-78-exhibit-5.pdf




                                      9
    Case 1:18-cv-08653-VEC-SDA Document 241 Filed 04/12/21 Page 10 of 10




The undersigned hereby attests that the foregoing exhibits are true reproductions of the original

source documents.

Signed this twelfth (4/12) day of April 2021.

                                    Respectfully,




                                    D. Geo. Sweigert


                                CERTIFICATE OF SERVICE




The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the twelfth (4/12) day
of April, two thousand and twenty-one (2021).



 Clerk of the Court, Room 200                        Jason Goodman, CEO
 U.S. District Court 500 Pearl Street                Multimedia System Design, Inc.
 New York, New York 10007-1312                       252 7th Avenue, Apart. #6S
 temporary_pro_se_filing@nysd.uscourts.gov           New York, NY 10001
                                                     truth@crowdsourcethetruth.org




                                                                      D. GEORGE SWEIGERT
                                                                          Pro Se Non-Attorney
                                                                       GENERAL DELIVERY
                                                                     NEVADA CITY, CA 95959




                                                10
